Judgment, Supreme Court, Bronx County (David Levy, J.), entered on or about October 25, 1989, unanimously affirmed for the reasons stated by David Levy, J., without costs.
The City also argues that the award of future lost earnings should be vacated because the trial court precluded the City from offering proof of its present worth. Although the court sustained the plaintiffs’ objection to one question whereby the defendant sought to determine from plaintiffs’ expert the present value of future lost earnings at a rate of six percent, the defendant had not laid a foundation as to the proper interest rate, and made no attempt to elicit the basis for the court’s ruling or to make an offer of proof. Nor did the defendant offer proof of the present value on its own case. On the basis of this record, it cannot be said that the defendant *312was precluded from offering proof of present value or that the trial court erred in sustaining the objection. Concur—Carro, J. P., Ellerin, Kupferman, Kassal and Rubin, JJ.